82 F.3d 418
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia ROARK, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 95-5732.
United States Court of Appeals, Sixth Circuit.
April 12, 1996.

1
Before:  NELSON and RYAN, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
Patricia Roark appeals a district court order affirming the Secretary's denial of her application for social security disability benefits.   The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Roark filed an application for social security disability benefits alleging that she suffered from a heart condition, impaired breathing, allergies, chest pain, a hernia, low back pain, and an unstable right knee.   Following a hearing, an administrative law judge (ALJ) determined that Roark was not disabled prior to the expiration of her insured status because she could perform a significant number of jobs in the economy.   The Appeals Council declined to review the ALJ's determination.


4
Roark then filed a complaint seeking review of the Secretary's decision.   Upon de novo review of the magistrate judge's report, the district court affirmed the denial of disability insurance benefits and granted judgment to the Secretary.


5
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
The sole issue on review is whether the district court erred by refusing to remand the case to the Secretary in light of new evidence which Roark presented to the Appeals Council.   Following the ALJ's hearing, Roark's counsel proffered additional evidence to the Appeals Council.   However, the Appeals Council declined to review Roark's appeal.   Roark argues that the district court should have remanded the case back to the Secretary with directions that the Secretary consider the new evidence.   In Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th Cir.1993), we stated that when new evidence is presented to the Appeals Council and the Appeals Council declines to review the ALJ's decision, courts must examine the ALJ's decision as the final decision of the Secretary.   A claimant may obtain a remand only by showing good cause for failing to present the proffered evidence to the ALJ.   Id.  As Roark has failed to show good cause for her failure to present the proffered evidence to the ALJ, the district court did not err by refusing to remand the case back to the Secretary for further proceedings.


7
Accordingly, we affirm the district court's order.



*
 The Honorable S. Arthur Spiegel, United States District Judge for the Southern District of Ohio, sitting by designation